Opinion by
Will-son, J.
§ 264. Appeal bond from justice's court held sufficient. Appellant appealed from a judgment rendered against it in justice’s court. The appeal bond to the county court described the judgment as one rendered against “ The Texas Pacific Railway Company ” and was signed “ Texas Pacific R’y Co.” In the county court the appeal was dismissed upon motion of appellee upon the grounds that the judgment appealed from was rendered against “ The Texas and Pacific Railway Company ” and that the appeal bond was not signed by said company. Held error. The objections made to the appeal bond are not substantial; It is manifest from the entire record that the omission of the word “and” in the corporate name of appellant was a mere clerical omission, which could not mislead, and which does not affect the validity of the bond. [2 W. Con. Rep., §§ 26, 429, 619, 669.]
Reversed and remanded.